Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of Group I, corresponding to claims 1-3, 7-8, 10-15 , without traverse, is acknowledged.
	Claims 1-3, 7-8 and 10-15 are being considered on the merits. 
Claim Objections
	Claim 8 is objected to for Markush claim language. It is suggested to amend the claim to recite ‘selected from the group consisting of’. Correction is required. 
	Claim 13 is objected to for “wherein comprising”. It is suggested to amend the claim to recite ‘further comprising’.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 1 is limited to hydrolyzing the isolated protein using a hydrolyzing agent. Claim 2 is limited to the hydrolyzing agent of claim 1; being a base. However, the specification describes adjusting the pH of the aqueous dispersion of rice protein to an alkaline pH, for instance about 9.5 before adding the protease. This is understood to be making the environment suitable for the action of the protease, but the base is either used as a protein solubilizing agent or a pH adjuster for the action of the protease. The specification does not describe hydrolysis of rice proteins using a base such as sodium hydroxide. 
The specification, taken with the pre-existing knowledge in the art of protein hydrolysis, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph.
Furthermore, Claim 2 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for adjusting the pH of the aqueous protein suspension; either for protein extraction or an optimized proteolytic activity, does not reasonably provide enablement for protein hydrolysis as presently claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with claim 2. 

2.	The presence of Examples:  The specification is void of examples showing the hydrolysis of rice proteins using a base, such as sodium hydroxide.
3.	Level of Unpredictability:  The specification has a limited showing for using a base for pH adjustment either for protein extraction or protein hydrolysis by a protease.  Therefore, hydrolyzing rice protein using a base remains highly unpredictable due to special conditions required for such hydrolysis. Furthermore, a rice protein hydrolyzed by a base such as sodium hydroxide may not even be useful as food or feed.  
	The scope of the claims must bear a reasonable correlation with the scope of enablement In re Wands 858 F.2d 731, 8 USPQ2nd 14oo (Fed. Cir, 1988) .Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 7-8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Puski et al. (US 4,830,861; hereinafter R1) in view of Mitchell et al. (US 4,876,096, hereinafter R2)
Claim 1 is a method of producing rice protein hydrolysate and rice syrup using wet milling of rice. The slurry is reacted with alpha-amylase to produce a mixture of maltodextrin and rice protein. The protein and maltodextrin are separated. The protein fraction is hydrolyzed using a protease and the maltodextrin is treated with glucoamylase to produce rice syrup. 
R1 discloses a method for preparing a rice protein or rice protein hydrolysate and rice syrup. (Abstract)
R1 discloses washing rice flour to prepare a slurry. The slurry is treated with amylase enzyme and heated to 90C. to produce the rice protein. (Example 6)
The rice syrup supernatant from the centrifugal separation of Example 6, having a DE of 24-30 is concentrated and spray dried to produce rice syrup solids having 98.3% carbohydrate. (Example 8).
R1 discloses the production of rice protein hydrolysate using a proteolytic enzyme (Neutrase 0.5L). The rice protein hydrolysate may be spray dried and used in infant formula. (Example 9)
R1 teaches of producing rice syrup with a DE of 24-30. However, R1 does not disclose a rice syrup having a DE of 43-98.
R2 discloses a process for producing a rice syrup using amylase and glucoamylase. A high maltose rice syrup is disclosed in Example 1. Example 2 discloses  a high glucose rice syrup and Example 3 shows a dried rice syrup sweetener. 
Since the rice syrups discloses by R2 are high in glucose or maltose, the dextrose equivalent (DE) of these syrups are in the range as presently claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to produce hydrolyzed rice protein and rice syrup as clearly set forth by R1 and further produce high DE rice syrup using glucoamylase as clearly set forth by R2. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing rice hydrolyzed protein and rice syrup.
Claims 1-3, 7-8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US 2014/0057999, hereinafter R3) in view of Mitchell et al. (US 4,876,096, hereinafter R2)

R3 discloses a process for producing rice protein hydrolysate and rice syrup. (Fig. 2)
R3 discloses that the modification (hydrolysis) of the rice protein may be carried out using food grade, alkaline, neutral and/or acid proteases. [0110]
R3 teaches of producing a dry powder of the products using spray drying. 
R3 discloses the isolation of rice protein by alkaline extraction using sodium hydroxide at pH 11.0 at 40 C. (Example 1, 0145 and  Example 3 [0153])
R3 discloses the use of ultrafiltration for produce hydrolysates of specific molecular weight distribution. [0144]
R3 teaches of isolating rice protein using alpha-amylase. [0149]
R3 shows the treatment of rice material using Termamyl (amylase). This process produces solubilized starch. [0150]
R3 is silent to the production of rice syrup. 
R2 disclosure is incorporated by reference as outlined above.
Since R3 method produces solubilized starch, it is a suitable material for producing rice syrup by employing glucoamylase as clearly set forth by R2. 
It is noted that certain dependent claims, e.g. claim 13 are limited to other process stages that are well known in the art. For instance the use of active carbon for decolorizing syrups is conventional process in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to produce hydrolyzed rice protein as clearly set forth by R3 and further produce high DE rice syrup using glucoamylase as clearly set forth by R2. The process set forth by R3 produces solubilized starch that can be saccharified using glucoamylase as set forth by R2 for producing rice syrup. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing rice hydrolyzed protein and rice syrup.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.